 242DECISIONSOF NATIONAL LABOR RELATIONS BOARDrequested application ofthe Brown-Oldsisremedy to expunge the effect of theillegal closed-shop conditions of employmentBy enforcing closed-shop conditionsof employment, the Respondents have inevitably coerced employees to pay the dues,fees, and assessments necessary to achieve and retain membership in the RespondentUnion or to receive a permit or clearance for them to work within the Union'sjurisdictionIn order to adequately remedy the unfair labor practices found, andto encourage compliance with the Act in the future, the Respondents should berequired to reimburse employees of the Company, that is Fenix, for any dues, fees,assessments,or other moneys that were unlawfully exacted from them as a condi-tion of obtaining or retaining employment with the CompanyAccordingly, theTrial Examiner shall recommend that the Respondents refund to all employeesof the Company the initiation fees, assessments, dues, and other moneys paid bythem as the price of their employmentThe liability of the Respondents for reim-bursement should include the period beginning 6 months prior to the filing andservice of the charges 'herein and shall extend to all such moneys thereafter collectedRoy Lumpkins, against whom the Respondents caused the Company, i e, Fenix, todiscriminate, as found, should be made whole by the Respondents for his resultingpay losses suffered as a result of the discrimination against him, in accordance withthe formula in F WWoolworth Company,90 NLRB 289 It appears from therecord that prior to the hearing, the Respondent Union through its agent, RespondentJohn Haney, advised the Company, i e , Fenix, that they had no further objections.to its hiring Roy Lumpkms, which it did on or about August 18, 1958 It will beleft to the compliance stage of these proceedings to establish the dates when suchnotification and actual hiring of Lumpkms by the Company were effectiveUpon the basis of the above findings of fact, and upon the entire record in thecase, the Trial Examiner makes the followingCONCLUSIONS OF LAW1.The Company, i e, Fenix, is engaged in commerce within the meaning of theAct2The Respondent Union is a labor organization within the meaning of the Act,and at all times material herein, Respondent John Haney was its agent3By causing the Company to discriminate against Roy Lumpkms in violationof Section 8(a)(3) of the Act, thereby also restraining and coercing employees inthe exercise of their rights under Section 7 of the Act, the Respondents have engagedin unfair labor practices within the meaning of Section 8(b) (2) and 8(b) (1) (A) ofthe Act4 By maintaining and enforcing an understanding or practice wherein member-ship in or clearance from the Respondents is required as a condition of employmentand by requiring employees or applicants for employment to pay dues or othermoneys to the Respondent in order to obtain and retain employment, the Respondenthas violated Section 8(b) (1) (A) and (2) of the Act5The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act[Recommendations omitted from publication ]IsUnited Assooaataon of Journeymen & Apprentices of Piumbang & Pape Fatting Industry(J S Brown E F Olds Plumbing & Heating Corporation),115 NLRB 594, 597-602Custom-Pak, Inc.andInternationalUnion,Allied IndustrialWorkersof America,AFL-CIO.Case No 9-CA1653 Janu-ary 00, 1960DECISION AND ORDEROn September 25, 1959, Trial Examiner Charles W Schneiderissued his Intermediate Report in the above-entitled proceeding, find-ing that the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desist126 NLRB No 33 CUSTOM-PAK, INC.243therefrom and take certain affirmative action, and further findingthat the Respondent had not engaged in other unfair labor practicesalleged in the complaint and recommending that the complaint bedismissed with respect thereto, all as set forth in the copy of the In-termediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings,' conclusions,2 and recom-mendations 3 of the Trial Examiner, with the modifications, amend-ments, and additions noted herein.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Custom-Pak,Inc.,Cincinnati,Ohio, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in International Union, Allied In-dustrialWorkers of America, AFL-CIO, or in any other labor or-ganization of its employees, by discriminating in regard to hire ortenure of employment, or any term or condition of employment.(b)Making unilateral change in conditions of employment becauseemployees have selected a bargaining representative.(c)Threatening employees with physical reprisals or reprisals inemployment because of their union membership or activities or selec-tion of a bargaining representative.(d) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to formlabor organizations, to join or assist International Union, Allied In-dustrialWorkers of America, AFL-CIO, or any other labor organiza-1In the absence of exception thereto, we adoptpro formathe Trial Examiner's recom-mended dismissal of certain allegations of the complaint2 In adopting the conclusion of the Trial Examiner that failure to give the employeesa yearend bonus for 1958 was violative of Section 8(a) (1) and (3) of the Act, we findno merit in the Respondent's contention that such action was motivated by economicconsiderationsThe profit and loss figures relied on by the Respondent cover only thelast 6 months of each yeas, a normally slack season, and, therefore, do not rebut theprima faciecase of violation established by the General Counsel'As a discriminatory layoff "goes to the very heart of the Act," we shall order theRespondent to cease from in any manner interfering with the rights of employees underSection 7 of the Act.N L R.B. v Entwistle Mfg.Co., 120 F. 2d 532, 536 (C A. 4). 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to re-frain from any and all such activities, except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Oden Morehead immediate and full reinstatement tohis former or substantially equivalent position without prejudice tohis seniority and other rights and privileges previously enjoyed, andmake him whole for any loss of pay which he may have suffered byreasonof the discrimination against him in the manner described inthe section of the Intermediate Report entitled "The Remedy," in-cluding any sum of money lost by reason of the discrimination of theyearend bonus and pay for New Year's Day.(b)Make whole its employees for any sums of money lost by themby reason of the Respondent's elimination of the yearend bonus for1958 and holiday pay for New Year's Day, 1959.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary or appropriate to analyze the amountsof backpay and other benefits due and the right of employment underthe terms herein.(d)Post at its plant in Cincinnati, Ohio, copies of the noticeattached hereto marked "Appendix." 4Copies of said notice, to befurnished by the Regional Director for the Ninth Region, shall, afterbeing duly signed by the Respondent's representative, be posted by itimmediately upon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for the Ninth Region, in writing,within 10 days from the date of this Order, what steps it has taken tocomply therewith.IT IS FURTHER ORDERED that, except as otherwise found herein, theallegations of the complaint be, and they hereby are, dismissed.4 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." CUSTOM-PAID, INC.245APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in International Union,Allied Industrial Workers of America, AFL-CIO, or in any otherlabor organization, by discriminating in regard to hire or tenureof employment, or any term or condition of employment of anyof our employees.WE WILL NOT (1) make unilateral changes in conditions ofemployment of our employees because our employees have selecteda bargaining representative, or (2) threaten employees withphysical reprisals or reprisals in employment because of theirunion membership or activities or selection of a bargainingrepresentative.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist Inter-national Union, Allied IndustrialWorkers of America, AFL--CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection ; or to refrain from any and allsuch activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization asa condition of employment as authorized in Section 8(a.) (3) ofthe Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.WE WILL offer to Oden Morehead immediate and full reinstate-ment to his former or substantially equivalent position withoutprejudice to his seniority and other rights and privileges previ-ously enjoyed, and make him whole for any loss of pay sufferedby reason of the discrimination against him, including any sumof money lost by reason of the elimination of the yearend bonusand pay for New Year's Day.WE WILL make whole our employees for any sums of moneylost by them by reason of our elimination of the yearend bonusfor 1958 and holiday pay for New Year's Day, 1959.All our employees are free to become, remain, or refrain frombecoming or remaining members of any labor organization, exceptto the extent that such right may be affected by an agreement requir- 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDing membership in a labor organization as a condition of employmentas authorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.CUSTOM-PAIL,INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges of unfair labor practices filed on December 31, 1958, by Interna-tionalUnion, Allied IndustrialWorkers of America,AFL-CIO,herein called theUnion, 'againstCustom-Pak,Inc.,Cincinnati,Ohio,herein called the Respondent,the General Counsel of the Board issued a complaint dated May 8, 1959, and anamended complaint dated May 25, 1959.In substance,the complaint allegedthat the Respondent,in violation of Section 8(a) (3) and(1) of the National LaborRelationsAct, 61 Stat.136, had laid off and refused to reinstate Odell Moreheadon December 22, 1958,because of his union membership and activities,and hadengaged in other stated conduct in the nature of interference,restraint,or coercion,or for the purpose of discouraging union membership.On May 26, 1959, theRespondent filed its answer admitting the jurisdictional and certain other allega-tions of the amended complaint,but denying the commission of unfair labor practices.On June 22and 23, 1959, 'a hearing was held at Cincinnati,Ohio, before the dulydesignatedTrialExaminer.The GeneralCounsel and the Respondent appearedat the hearing, were represented by counsel,and were afforded full opportunityto present and to meet evidence,to examine and cross-examine witnesses,to engagein oral argument,and to filebriefs and proposed findings.OnJuly 27, 1959, theRespondent filed a brief and proposed findings.On July 29, 1959, the GeneralCounsel filed a brief.The Respondent'sproposed findings are disposedof by thefollowing findings and recommendations.Upon the basis of the entire record in the case,and from my observation ofthe witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTCustom-Pak, Inc., is an Ohio corporation engaged in the business of packagingfood materials for sale to food brokers, with its principal office and place of businessin Cincinnati, Ohio.During the year 1958, which is a representative period, the Respondent sold,shipped, and delivered from its plant in Cincinnati, Ohio, directly to points outsidethe State of Ohio, products valued at more than $50,000.It is admitted that the Respondent is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDInternational Union, Allied Industrial Workers of America, AFL-CIO is admittedto be a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA. The union activitiesThe findings herein are from testimony or other evidence which I find credible.The Respondent has attacked the credibility of Oden Morehead, upon whose testi-mony some of the findings are based.However, upon my observation of More-head as a witness, and after analysis of the evidence, I have concluded that onmaterialmattersMorehead's testimony is to be accepted.All the findings arefrom uncontradicted evidence. CUSTOM-PAK, INC.247At the time of the events herein, the Respondent's principal plant official andsupervisor were Kenneth Bradford, president, and Rock Bradford, superintendentand son of Kenneth.Neither is presently connected with the Respondent.Union organizational activities in the Respondent's plant began about October7, 1958, when employee Oden Morehead, the alleged discriminatee, secured union-authorization cards and distributed them among the employees.A petition for aBoard election was filed about November 25. The activity evoked response fromthe Respondent, more particularly described hereafter.An election was held onDecember 19 and the Union thereafter certified.Bargaining negotiations have sincebeen undertaken.Several weeks prior to the election, Superintendent Rock Bradford spoke to anumber of the employees at their places of work and asked whether they had joinedthe Union, knew anything about it, or had voted for it. In one case, when theemployee indicated that she had joined the Umon Rock Bradford asked her whyshe had done so.B. The December 18 speechAbout 3:45 p.m. on December 18, 1958, the day before the election, PresidentKenneth Bradford called the employees to a meeting in the plant and spoke tothem about the Union. Bradford said that he did not think that the Union couldhelp the employees or do the Company any good, saying that he had once beenin a union and that it did not help him.However, Bradford added that unionizationwas a matter of the employee's choice.He referred to the situation of the coalminers who were then engaged in a strike in nearby Kentucky. Bradford said thatthe coal miners were out of work because of union demands.He further toldhis audience that if the Union came in ad there were strikes or trouble the Companycould move the plant and the employees would "all be out of a job."C. Rock Bradford's postelection comments to MoreheadOden Morehead was an observer for the Union in the election.The day of the election was payday.The employees' checks were usually dis-tributed by Superintendent Rock Bradford.On December 19, following the an-nouncement of the results of the election, Oden Morehead, in the presence ofPresident Kenneth Bradford, asked Superintendent Rock Bradford for his check.Rock Bradford told Morehead to "go find it."However, at the suggestion of hisfather, Rock Bradford directed Morehead to go to the office for his check.Morehead thereupon went to the office and got his pay.He then changed hisclothes and started out of the plant to go home.As he went out one of the doors,Superintendent Bradford stood in another door, invited Morehead to come out thatway, cursed him, and called him a "bastard." Bradford accused Morehead ofbringing the Union into the plant and said that he hoped that Morehead was "satis-fied" inasmuch as he had "got the Union in here now." Bradford then said, "Don'tcome to work Monday because you don't have a job here."Morehead insistedthat he was coming in. Bradford then added that if Morehead did come to workhe should make sure to shave because "this is a food plant . . . and I want youto look sharp from now on."Morehead continued on his way, out the plant doorand onto the parking lot.Rock Bradford followed him out, continued to cursehim, referred to Morehead as "chicken," and said, "I ought to wipe up the parkinglot with you."At this point a Board agent, apparently there in connection with theelection, approached.Superintendent Bradford thereupon turned and walked away.D. The December 22 speechDecember 19 was a Friday. The results of the election were ascertained in thelate afternoon.On the following Monday morning at 10 a.m., December 22,President Kenneth Bradford held a meeting of employees in the plant where heannounced the layoff of the jelly operators (three in number) and certain changesor prospective changes in working conditions.More specifically Bradford's state-ments were as follows.Bradford said that since the Union was "in now" he was "going to have to makesome changes."'Bradford went on to say that he had an excessive inventory of"This finding is based on Morehead's testimonyRespondent's brief points out thatMorehead was not corroborated on this point by other witnesses for the General Counsel.However, Morehead's testimony in this connection, easily refutable if untrue, is notdenied. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDjelly, that it was necessary to cut expenses, and that he would have to lay off thejellymachine operators until the inventory could be reduced.Bradford further said that employees would no longer be permitted to makecoffee during the coffee breaks, that if they wished coffee it would have to be broughtfrom home.He suggested that the coffee breaks themselves might have to be cutout.He said that no yearend bonus would be paid that year, as had been customaryin the past.He told the employees that the usual Christmas party would be dis-continued in the interest of economy, and that the Coke machine might have to bemoved out to conserve space. Bradford further said that the employees would notbe paid holiday pay for New Year's Day, as they had in past years, and suggestedthat Christmas Day holiday pay might also not be given.Ultimately, however, the Respondent did hold a Christmas party, though appar-ently on a somewhat smaller scale than formerly.The Coke machine was notmoved despite Bradford's suggestionthat it might be, and the employees were paidfor Christmas.However, they were not paid for New Year's Day nor were theygiven a bonus.Coffeemaking was discontinued, to be resumed some months later,after a change in management.E. The discharge of MoreheadIthas been seen that in the December 22 speech President Kenneth Bradfordannounced that he was laying off the jelly operators for economic reasons.Immediately after the speech President Bradford came to Oden Morehead andsaid that he was letting Morehead go because he had to cut down on expenses.Bradford checked out Morehead's tools, and Morehead went to the lockerroom.While he was there changing his clothes, Superintendent Bradford came into thelockerroom, checked Morehead's uniform, and then proceeded to berate Morehead.Bradford asked Morehead whether he was "satisfied" and whether his consciencedid not "bother" him.Morehead asked why. Bradford said, "By bringing theUnion in, youare causingthe jelly operators to be laid off, and you have causeda prince of a man, my father, to lose two sleepless nights, and caused him to losehis job."Bradford cursed Morehead, saying, "You are no good, you son of a bitch."Bradford concluded by saying that someday when he had "aa couple of beers" in himhe would assault Morehead.ConclusionsAt the time of the layoff the Respondent's jelly inventory and its direct labor costshad shown substantial increase over the previous year, and its net profit had de-creased.Without discussing the matter in detail, I am satisfied that the Respondent'seconomic position at the time was such as to warrant temporary contraction if thatactionwas deemed desirable.The problem was not permanent, however.Theevidence in the record indicates that in early 1959 the situation was alleviated andthe jelly operators were reinstated.The question presented is whether the situationwas utilized as a pretext for getting rid of Morehead and whether the changes inworking conditions announced in December were intended to discourage member-ship in the Union.We take the latter inquiry first.The layoff of the jelly operatorsis not alleged as an unfair labor practice.It has been seen that the changes were announced immediately on the heels ofthe Union's victory in the election.Bonuses which are a part of the wage structure,holiday pay, and kindred conditions of employment are matters for negotiation withthe collective-bargaining representaive, not for unilateral action, such as indulgedin here.President Bradford's statement at the beginning of his speech franklyexpressed the reason for his action: because the Union was "in now."Unilateralchanges in conditions of employees without discussion with the bargaining repre-sentative initiated because of the selection of such representative are violative ofSection 8(a) (1) and (3) of the Act. It is found that the changes in working con-ditions announced in the December 22 speech of Kenneth Bradford, and thosesubsequently carried out, were intended to and had the effect of discouraging mem-bership in the Union and restraining and coercing employees.It is further found that Kenneth Bradford's statement in the December 18 speechto the effect that the Respondent could move its plant if the Union came in, andthe employees "all be out of a job," constituted a threat of reprisal.The Respond-ent's contention that the statement was merely a prediction of possible eventualitiesis not sustained.Similarly, Superintendent Rock Bradford's cursing of Morehead on December 19,following the election, because of Morehead's union activity, and Bradford's state-ment-later modified-to the effect that Morehead should not come to work Monday CUSTOM-PAK, INC.249because he no longer had a job, and Bradford's intimations of physical violence,exceeded the bounds of free speech and constituted interference,restraint, and,coercion.Similar findings are made respecting Rock Bradford's statements of thesame character on December 22 following Morehead'sdischarge.The Respondent,adverting to Rock Bradford'sage(20), refers to these incidents as "a young boy'semotional outburst,"citingNocona Boot Company,116 NLRB 1860. However,the situation here is quite different from that in theNoconacase.There the ex-pressions contained no hint of reprisal or threat.And whatever Rock Bradford'semotionalmaturity,theRespondent considered him old enough to be plantsuperintendent.However,no finding of unfair labor practices is made with respect to the in-terrogation of employees by Rock Bradford.There is no indication,express orovert, of coercion therein.MoreheadThe Respondent contends that Morehead was discharged for economic reasons.in sum, the defense is that Morehead,a skilled mechanic and general shopman, andaccording to his foreman"a good man,"was laid off because there was no moremachine work for him to do.More specifically,the Respondent'sposition is thatthe job for which it says Morehead was primarily employed-the building of a jellymachine-had been completed,that another mechanic,Roy Koch,was consideredmore versatile because he could work without blueprints,and, there being no furtherneed for Morehead's service in his skilled capacity,and economy being required,Morehead was laid off.There is no direct testimony from the Respondent as to the reason for Morehead'stermination;that is, no testimony from the supervisors who made the decision inDecember to separate him.I have previously indicated my opinion that the basis for a nondiscriminatory lay--off perhaps existed.The basic job of building the jelly machine had been completedin September or October 1958.2To judge from the statistics in evidence,sales andprofits had fallen off, and jelly inventory risen, to a degree more than customary forthat period of the year.Direct labor costs also roseMorehead'swage was $1.80per hour, substantially above the rate for unskilled employees.About the first weekof October 1958 President Bradford,noting apparent seasonal trends,said that"business was starting to get slack like it always does," and indicated to his super-visory staff that he was considering laying off Morehead.However, Bradford didnot lay Morehead off. Instead he announced his determination to look around andfind out other work for Morehead to do.He found it in various and sundry workabout the plant.As a consequence when there was no machine work to do,Morehead was assignedto these other jobs, some of them unskilled.Among this work was making upsample boxes of the Respondent'sproducts,relieving at machines,and doing car-pentry jobs, inspection,and shipping.Morehead continued to work in this fashion from early October until he wasterminated in late December.The exact amount of time he spent at jobs apart fromhismachine work during that period is not disclosed.There is no suggestion thathis work-of whatever kind-was ever other than satisfactory,and there is no in-dication that President Bradford could no longer find work for Morehead to do.Indeed, in the light of the record,the latter supposition is untenable,for the Re-spondent thereafter transferred employees or hired new persons to do work whichMorehead had done or was capable of doing3In addition,afterMorehead's layoff,the male employees in the shop worked a substantial amount of overtime.Therewas therefore no evident lack of work which Morehead could perform.3However,improvements to the machine, on which Morehead was working at the timeof his layoff,were never completed.3 Thus,for about a month after Morehead's layoff, employee Hahn was transferredfrom the night shift to make samples and work on the jelly machine.For several weeksin January and February 1959 a new employee, Dick Oliver, who was on military leave,worked part-time making samples and inspecting jellyIn late January another newemployee,Francis Pinks,was hired replacing Hahn, who was transferred back to thenight shift.Pinks was hired at .$1 50 an hour,10 cents an hour less than Morehead washired atPinks packaged samples,made jelly,worked at the punch press, and did othersundry jobs.He has since been made jelly foreman.InMarch a new employee washired as stock clerk,and in April another in the shipping department.Morehead wascapable of performing any of these jobs. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe have then the situation of an employer who, faced with the possibility of hav-ing to lay off an employee, chooses instead to find other work for him to do. There-after the employee becomes active in a campaign to organize the Respondent's em-ployees into a union.His actions in that regard are successful and evoke unfavorableand abusive comment and threats from the plant superintendent. Immediatelythereafter, and without prior notice, the employee is laid off.During this period oftime the Respondent's president is making his opposition to the Union known tothe employees generally.Following the layoff new persons are hired, and otherstransferred, to do work which the employee had done or was capable of doing. Inaddition the employees who remained performed a substantial amount of overtimeduring the succeeding months.There is no explanation by the Respondent's wit-nesses for not retaining or not recalling the employee for this work. Indeed therecord is barren of any direct testimony by the Respondent as to the motivation forthe layoff.In my opinion these facts require a finding that Oden Morehead was laid off bythe Respondent because of his union membership and activity.Of decisive force isthe fact that before Morehead became active in the Union, and the Respondentdemonstrated its opposition and antipathy, the Respondent had found other workfor him to do. But after his activity became known and was openly resented,the Respondent let him go. In the absence of testimony indicating that it was afactor in the layoff, the circumstance that Morehead's pay rate was higher than thatof some other employees, does not explain his selection.That fact did not deterhis retention prior to his union activity.And it has been seen that Pinks was hiredat a rate only 10 cents per hour less than that at which Morehead hired.Moreheadwas not offered a job at a lower rate of pay--a course of action which would seemsuggested if that was the bona-fide reason for hiring others in his place.Nor is theaction ascribable to sudden discovery in late December that the Respondent was ineconomic straits.For the Respondent received monthly reports as to its fiscal, sales,and inventory situation. In October President Bradford apparently expected a de-cline of seasonal duration.And so it developed, for after 6 weeks or 2 months thethree laid-off jelly operators were recalled to work.Despite this expectancy of de-cline President Bradford sought and found work for Morehead through October,November, and December, and ceased to do so only after Morehead had engagedin union activity and Superintendent Bradford had berated him for it.Upon these facts I conclude that Oden Morehead was laid off by the Respondent,and not reinstated, because of his activities on behalf of the Union. It is foundthat by -that action, and by its failure to pay the customary yearend bonus and to payemployees for New Year's Day because the Union was "in," the Respondent dis-couraged membership in the Union by discrimination in employment, and inter-fered with, restrained, and coerced employees in the exercise of rights guaranteed inSection 7 of the Act.Other allegations of the complaint on which no affirmative findings of unfair laborpractices are made, are found to be not sustained by the evidence. It will be recom-mended that these allegations, specifically the following, be dismissed.1.That Rock Bradford threatened to discharge employees, or to discriminateagainst them in selection for layoff, because of their union membership and activities.2That Rock Bradford told an employee that the Respondent would not hold aChristmas party in the plant if the employees selected a bargaining representative.3.That Rock Bradford's interrogation of employees as to whether they had joinedthe Union constituted unfair labor practices.4.That Rock Bradford refused to give an employee his paycheck.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with its operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices it willbe recommended that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Itwill be recommended that the Respondent offer Oden Morehead immediateand full reinstatement to his former or substantially equivalent position withoutprejudice to his seniority and other rights and privileges, and make him whole forany wage losses incurred as a result of the discrimination against him in accordancewith the Board's usual remedial policies. LOCAL 135, INT'L BROTHERHOOD OF TEAMSTERS, ETC.251Itwill also be recommended that the Respondent make its employees whole forany sums of money lost by reason of the elimination of the yearend bonus and payfor New Year's Day.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.InternationalUnion, AlliedIndustrialWorkers of America, AFL-CIO, is alabor organizationwithin themeaning ofSection 2(5) of the Act.2.By interfering with,restraining,and coercingemployeesin the exercise of rightsguaranteed in Section7 of the Act, the Respondenthas engagedin andis engagingin unfair labor practiceswithin themeaning of Section 8(a) (1) of the Act.3.By discriminating in regard to employment, thereby discouraging membershipin a labor organization,the Respondent has engaged in and is engaging in unfairlabor practices within themeaning of Section8(a)(3) of the Act.4.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]Local 135, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandAetna Plywood& Veneer CompanyLocal 135,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America[Holland Motor Ex-press,Inc.]andAetna Plywood&Veneer Company.CasesNos. 35-CB-307 and 35-CC-59. January 920, 1960DECISION AND ORDEROn September 18, 1959, Trial Examiner David London issued hisIntermediate Report in the above entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a brief in support ofits exceptions.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was -committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, and the entirerecord in these cases, and hereby adopts the Trial Examiner's find-ings, conclusions, and recommendations.'IMember Fanning dissents from the majority's conclusionthat theRespondent violatedSection 8(b) (1) (A) for thereasons stated in his dissenting opinions inPaint, Varnish &Lacquer Makers Union,AFL-CIO,et at(Andrew Brown Company),120 NLRB 1425;126 NLRB No. 40.